Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Detailed Action

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1, 3, 6, 9 10, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (2016/0048741) in view of  Edwards (Perceptual Reward Functions).

     With respect to claim 1, Nguyen teaches a method, illustrated by figure 1, comprising:
 a computer system illustrated by figure 6 for generating a plurality of demonstration sequences of images (step 40 of figure 1, see also paragraph 25). Nguyen teaches performing a task of learning, see para. 39.
Nguyen further teaches  for each image performing a classification on subsets of the image(s) (see paragraphs 21 and 22)  using a neural network (see paragraphs 17 and 18), wherein the neural network uses hidden layers  (referred to as “later layers” or “intermediate layers” – see col. 18, lines 12 and 16).  Nguyen teaches  the determination of feature values see para. 17, lines 1-10 and para. 22, with regard to the hidden layers. 
      Nguyen teaches wherein the computing system and the image sequences are partitioned into a plurality of subtasks. Nguyen teaches assigning respective subtasks in that  learning features assigned to the sub-regions of image 70 using different filters which are learned for different local regions, see para. 50.

     Nguyen teaches an aggregator layer 82 for determining feature values from the computing system  and demonstration sequence of images, see para. 52, lines 1-9, see also para. para. 53, lines 1-9. 
     What is not specifically taught is the reinforcement learning task. 
     In the article by Edwards, at section 2.1, it states that  the learning action is the next action while in the current state that has the greatest reward.  Nguyen teaches a mapping function which relates to predict attributes of features from nodes of other layers. The examiner contends, that with the use of back propagation, the feature having the highest probability of success having been fine tuned. With back propagation,  the next state is the best state having received propagation information providing the best or greatest reward for establishing the feature. See paragraphs 55 and 56.
     Nguyen teaches use of different algorithms for performing “learning”, see col. 18, line 13 and para. 39.
     Since, Nguyen and Edward teach learning algorithms the purpose or specific type of reinforcement learning, would have been recognized by Nguyen as set forth by Edward.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the known technique of reinforcement learning  of the different  known learning techniques taught by Nguyen for the purpose of improving the predictability of the outcome to make better classification decisions of features  from images demonstrated  by the computer system and sequence of images as set forth by Nguyen. 

    With respect to claims 3, 12 and 19,   Nguyen teaches  a discriminative features of the subtask  for each subtask (see para. 36, lines 1-6),  using a trained classifier (see para. 32, lines 7-10, see also para. 56).

     With respect to claims 6 and 15, Nguyen teaches that the subtasks for the specific learning (reinforcement learning) is conducted on regions that have similar features from the image that is the same. Moreover,  some image information is taken from other parts or may overlap, see para. 37.  The partitions are plural subtasks, see para. 38.

     With respect to claim 9, Nguyen teaches  a system illustrated by figure 6 comprising one or more computers (processor 18)  and one or more storage devices  (see para. 81  and para. 82, lines 1-5) which causes the computer system illustrated by figure 6,  to generate a plurality of demonstration sequences of images (step 40 of figure 1, see also paragraph 25). Nguyen teaches performing a task of learning, see para. 39.
Nguyen further teaches  for each image performing a classification on subsets/subtasks of the image(s),  (see paragraphs 21 and 22),   using a neural network (see paragraphs 17 and 18), wherein the neural network uses hidden layers  (referred to as “later layers” or “intermediate layers” – see col. 18, lines 12 and 16).  Nguyen teaches  the determination of feature values see para. 17, lines 1-10 and para. 22, with regard to the hidden layers. 
      Nguyen teaches wherein the computing system and the image sequences determine  a plurality of partitioned  subtasks. Nguyen teaches assigning respective subtasks in that  learning features assigned to the sub-regions of image 70 use different filters which are learned for different local regions, see para. 50.

     Nguyen teaches  determining discriminative features, via an aggregator layer 82 for determining feature values from the computing system  and demonstration sequence of images, see para. 52, lines 1-9, see also para. para. 53, lines 1-9. 

     What is not specifically taught is the reinforcement learning task.  In the article by Edwards, at section 2.1, it states that  the learning action is the next action while in the current state that has the greatest reward. 
    Nguyen teaches a mapping function which relates to predict attributes of features from nodes of other layers. The examiner contends, that with the use of back propagation, the feature having the highest probability of success having been fine tuned. With back propagation,  the next state is the best state having received propagation information providing the best or greatest reward for establishing the feature. See paragraphs 55 and 56.
     Nguyen teaches use of different algorithms for performing “learning”, see col. 18, line 13 and para. 39.
     Since, Nguyen and Edward teach learning algorithms,  the purpose or specific type of reinforcement learning, would have been recognized by Nguyen as set forth by Edward.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the known technique of reinforcement learning  of the different  known learning techniques taught by Nguyen for the purpose of improving the predictability of the outcome to make better classification decisions of features  from images demonstrated  by the computer system and sequence of images as set forth by Nguyen. 

     With respect to claim 10, Nguyen teaches  a non-transitory computer readable storage medium (col. 81, lines 1-6 and col. 82. Lines 1-6) for storing instructions to cause one or more computers to perform obtaining  by the computer system illustrated by figure 6 for generating a plurality of demonstration sequences of images (step 40 of figure 1, see also paragraph 25). Nguyen teaches performing a task of learning, see para. 39.
     Nguyen further teaches  for each image,  performing a classification on subsets/subtasks of the image(s) (see paragraphs 21 and 22)  using a neural network (see paragraphs 17 and 18), wherein the neural network uses hidden layers  (referred to as “later layers” or “intermediate layers” – see col. 18, lines 12 and 16).  Nguyen teaches  the determination of feature values see para. 17, lines 1-10 and para. 22, with regard to the hidden layers. 
      Nguyen teaches wherein the computing system and the image sequences determine  a plurality of partitioned  subtasks. Nguyen teaches assigning respective subtasks wherein the  learning features assigned to the sub-regions of image 70 use different filters which are learned for different local regions, see para. 50.

     Nguyen teaches  determining discriminative features, via an aggregator layer 82 for determining feature values from the computing system  and demonstration sequence of images, see para. 52, lines 1-9, see also para. para. 53, lines 1-9. 

     What is not specifically taught is the reinforcement learning task. 
  
   In the article by Edwards, at section 2.1, it states that  the learning action is the next action while in the current state that has the greatest reward.   Nguyen teaches a mapping function which  predicts attributes of features from nodes of other layers. The examiner contends, that with the use of back propagation, the feature having the highest probability of success having been fine tuned. With back propagation,  the next state is the best state having received propagation information providing the best or greatest reward for establishing the feature. See paragraphs 55 and 56.
     Nguyen teaches use of different algorithms for performing “learning”, see col. 18, line 13 and para. 39.
     Since, Nguyen and Edward teach learning algorithms the purpose or specific type of reinforcement learning, would have been recognized by Nguyen as set forth by Edward.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the known technique of reinforcement learning  of the different  known learning techniques taught by Nguyen for the purpose of improving the predictability of the outcome to make better classification decisions of features  from images demonstrated  by the computer system and sequence of images as set forth by Nguyen. 

                          Claims Objected As Containing Allowable Matter

Claims 2, 4, 5, 7, 8, 11, 13, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    Claims 2, 11, 18  the prior art does not show in claimed combination,  “generating.. a respective based reward from the feature values… for discriminative features..” as claimed. 
    Claims 4,  5, 13,  14 and 20 are objected as containing allowable matter regarding the normalization features as recited in claims 4 and 13. 

     As to claims 7, 8, 16 and 17,  Nguyen does not teach  minimizing the average feature value variance as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664